DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel E. Venglarik (#39409) on 9/7/2021.

The application has been amended as follows: 
Claims 1 and 9 are amended.
Claims 4 and 12 are canclled.
Claims 6 and 14 were previously cancelled.

receiving, from a serving base station, a message;
identifying an indication included in the received message; and
obtaining the discovery resource configuration based on the identified indication,
wherein the obtaining of the discovery resource configuration based on the identified indication comprises:
reading a system information block (SIB) on the second carrier to obtain the discovery resource configuration for the second carrier, in case that the identified indication is a first indication, [[and]]
entering a RRC connected state to request the discovery resource configuration from the serving base station to obtain the discovery resource configuration for the second carrier, in case that the identified indication is a second indication,
reading a system information block (SIB) on a third carrier to obtain the discovery resource configuration for the third carrier, in case that the identified indication is a third indication, and
entering the RRC connected state to request the discovery resource configuration from the serving base station to obtain the discovery resource configuration for the third carrier, in case that the identified indication is a fourth indication.

3.	(Previously Presented) The method of claim 1, wherein receiving the message comprises:
receiving the message from the serving base station, in case that the discovery resource configuration for the second carrier is not broadcasted by the serving base station on the first carrier.
4.	(Canceled)
5.	(Original) The method of claim 1, further comprising:
transmitting, to the serving base station, a request for the discovery resource configuration.
6.	(Canceled)
7.	(Original) The method of claim 1, wherein the first indication is value of acquireSI-FromCarrier.
8.	(Original) The method of claim 1, wherein the second indication is value of requestDedicated.
9.	(Currently Amended) A user equipment (UE) in a radio resource control (RRC) idle state, served by a primary cell (PCell) on a first carrier for obtaining discovery resource configuration for a second carrier, the UE comprising:
a transceiver; and
a processor coupled to the transceiver, wherein the processor is configured to:
control the transceiver to receive, from a serving base station, a message,
identify an indication included in the received message, and

read a system information block (SIB) on the second carrier to obtain the discovery resource configuration for the second carrier, in case that the identified indication is a first indication, [[and]]
enter an RRC connected state to request the discovery resource configuration from the serving base station to obtain the discovery resource configuration for the second carrier, in case that the identified indication is a second indication,
read the SIB on the second carrier to obtain the discovery resource configuration for a third carrier, in case that the identified indication is a third indication, and
enter the RRC connected state to request the discovery resource configuration from the serving base station to obtain the discovery resource configuration for the third carrier, in case that the identified indication is a fourth indication.
10.	(Previously Presented) The UE of claim 9, wherein the received message is received from the serving base station on the first carrier.
11.	(Previously Presented) The UE of claim 9, wherein the processor is further configured to control the transceiver to receive the message from the serving base station, in case that the discovery resource configuration for the second carrier is not broadcasted by the serving base station on the first carrier.
12.	(Canceled)

14.	(Canceled)
15.	(Original) The UE of claim 9, wherein the first indication is value of acquireSI-FromCarrier.
16.	(Original) The UE of claim 9, wherein the second indication is value of requestDedicated.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner believes that the complete prosecution history which clearly reflect, as much as is reasonably possible, the reasons why the application was allowed. Hence there is no need to write the reason for allowance separately..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468